                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


RAMONA L.,                                )
                                          )
            Plaintiff,                    )
                                          )             CIVIL ACTION NO.
VS.                                       )
                                          )             3:18-CV-2041-G (BK)
ANDREW M. SAUL,                           )
COMMISSIONER OF THE SOCIAL                )
SECURITY ADMINISTRATION,                  )
                                          )
            Defendant.                    )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      United States Magistrate Judge Renée Harris Toliver made findings,

conclusions, and a recommendation in this case. No objections were filed. The

district court reviewed the proposed findings, conclusions, and recommendation for

plain error. Finding none, the court ACCEPTS the findings, conclusions, and

recommendation of the United States Magistrate Judge.

      SO ORDERED.

August 16, 2019.




                                      ___________________________________
                                      A. JOE FISH
                                      Senior United States District Judge
